Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badinski (US 20200233452).

Regarding claim 1 Badinski teach a biometric identification and control system configured to provide customizable security through authentication of biosignal representations of one or more user-specific and user-selected gesture-intentions, the biometric identification and control system (Abstract: The disclosure discloses a wearable computing device (WCD) that would selectively and automatically activate a transceiver of the WCD for data transmission based on sensor data obtained from a sensor module of the \VCD. In some example, the sensor module may convert the physical movements of the WCD into sensor data. Then, a processor module of the WCD compares the sensor data to a predetermined pattern pre-stored in the memory. If the sensor data matches the predetermined pattern, the processor module activates the transceiver to receive/transmit data packets. If the sensor data does not match the predetermined pattern, the process goes back to the beginning, where the processor module monitors the movement of the WCD through the sensors.) comprising: 
a biometric detection device configured to detect biometric signal data of a user ([0128] [0130]); 
a processor (fig. 2, item 210) communicatively coupled to the biometric detection device (fig.2, item 220); and 
a biometric software component comprising computing instructions (fig. 2D) executable by the processor, wherein execution of the computing instructions by the processor causes the processor ([0127]) to: 
perform an analysis of the biometric signal data of the user as detected by the biometric detection device, create a biometric profile based on the analysis of the biometric signal data, the biometric profile comprising an electronic recording of a biosignal representation of a user- specific and user-selected gesture-intention of the user, and bind the user-specific and user-selected gesture-intention of the user to a security interface, wherein the security interface is operable to provide authentication of the user for access to a secure resource or device ([0131] In some embodiments, the WCD 110 can also be programmed to learn particular gestures or physical exercise from the user using, for example, a training mode. For example, the user can instruct (e.g., using a computer or a mobile device of the user) the WCD 110 to enter the training mode and perform the gesture or physical exercise; the WCD 110 can record the readings from the sensor modules 220, recognize patterns therefrom, and store the result in, for example the memOly 260, so that such gesture or exercise can be recognized by the WCD 110 after the training. The WCD 110 can be configured (e.g., via a mobile application running on a mobile device of the user) so that the recognized gestures can perform functions designated by the user, such as clicks, swipes, unlocks, or media player controls. In one embodiment, the WCD 110 can include near field communication (NFC) chips so that certain functions (e.g., unlocking a smart phone) can be performed when the WCD 110 touches upon or otherwise be detected by another NFC device. In some embodiments, the unlocking function of the WCD 110 can also unlock a user device (e.g., a phone) via the communication module 250 (e.g., Bluetooth) by the WCD 110 transmitting a proper unlock code also see [0198]).

Regarding claim 2 Badinski teach wherein the biometric software component comprises a user interface configured to receive one or more selections of the user for customizing the security interface for operation in accordance with the user-specific and user-selected gesture-intention ([0220]- [0221]).

Regarding claim 3 Badinski teach wherein the user interface comprises at least one of: (1) a button user interface (fig. 25, [0221]), or (2) a virtual user interface configured to display at least a portion of the biometric profile, wherein the biometric profile further comprises at least one of: (a) a customized software command editing function, (b) a gesture calibration function  or (c) a biometric detection apparatus manager (0131] In some embodiments, the WCD 110 can also be programmed to learn particular gestures or physical exercise from the user using, for example, a training mode. For example, the user can instruct (e.g., using a computer or a mobile device of the user) the WCD 110 to enter the training mode and perform the gesture or physical exercise; the WCD 110 can record the readings from the sensor modules 220, recognize patterns therefrom, and store the result in, for example the memOly 260, so that such gesture or exercise can be recognized by the WCD 110 after the training. The WCD 110 can be configured (e.g., via a mobile application running on a mobile device of the user) so that the recognized gestures can perform functions designated by the user, such as clicks, swipes, unlocks, or media player controls. In one embodiment, the WCD 110 can include near field communication (NFC) chips so that certain functions (e.g., unlocking a smart phone) can be performed when the WCD 110 touches upon or otherwise be detected by another NFC device. In some embodiments, the unlocking function of the WCD 110 can also unlock a user device (e.g., a phone) via the communication module 250 (e.g., Bluetooth)).

Regarding claim 4 Badinski teach wherein the authentication of the user-specific and user-selected gesture-intention comprises: (a) collecting a first set of user biometric data of the user ([0130]), and creating a biometric profile corresponding to the user-specific and user-selected gesture-intention; (b) collecting a second set of biometric 35PATENT APPLICATION Attorney Docket No.: 33204/55508 data of the user; and (c) authenticating that the biometric signals of the second set of user biometric data has a similarity with the first set of biometric data of the biometric profile ([0131]).

Regarding claim 5 Badinski teach wherein the user- specific and user-selected gesture-intention comprises at least one of: eccentric contraction of one or more muscles or muscle groups of the user; concentric contraction of one or more muscles or muscle groups of the user; or isometric contraction of one or more muscles or muscle groups of the user (fig. 25, 0221] Once the MAC address or other identifier is verified, the user can engage 111 a pre-defined gesture 2550 to complete the authentication procedure. The gesture 2550 can be any type of hand and/or finger motion that can be performed by the user. In this regard, the accelerometer or magnetometer can detect the gesture 2550 performed by the user and provide the gesture information to the access node. If the provided gesture information con-responds with an authorized gesture stored at or accessible by the access node, then the user may be granted authorization and the door can be unlocked. The authorized gesture can be a general authorized gesture for all users, or can be a specific gesture authorized only for the particular MAC address).

Regarding claim 6 Badinski teach wherein the biometric detection device comprises at least one of (a) one or more electromyographic electrodes; (b) one or more electrocardiogram electrodes ([0120] t is noted that, for those embodiments which can function as a cardiac monitor (e.g., that measures electrocardiogram (EKG)), it may be necessary to establish a closed loop (e.g., for the electrical measurement of EKG) across the hemi. As such, in some of those embodiments, a separate conductive pad can be coupled to the WCD 110 so that a user can pinch the pad with fingers on an opposite hand); (c) one or more photodiodes; (d) one or more ultrasound transducers; (e) one or more accelerometers; (f) one or more gyroscopes; (g) one or more infrared sensors; or (h) one or more ultrasound sensors ([0128]).

Regarding claim 7 Badinski teach wherein the analysis of the biometric signal data of the user comprises data analysis of the biometric signal data with at least one of: (a) fuzzy logic; (b) pattern classification; (c) computational neural networks ([0323] In the embodiment, the comparison between the series of samples and the predetermined pattern is determined by a recognition technique, where coefficients of determination and/or cross-correlation is performed. For example, the recognition technique may be performed by calculating the coefficients based on a neural network and cross-correlated the coefficients to the predetermined pattern stored in the WCD. In other embodiments, the recognition technique may be performed via frequency domain algorithm); (d) forward dynamic modelling; or (e) support vector machines, and wherein the data analysis comprises creating at least one user-specific authentication key that is unique to the user- specific and user-selected gesture-intention of the user ([0131]).

Regarding claim 8 Badinski teach wherein the biometric profile further comprises the user-specific authentication key ([0131] [0221]).

Regarding claim 9 Badinski teach wherein the user- specific authentication key is generated or provided when the user performs the user-specific and user-selected gesture-intention, and wherein the user-specific authentication key authorizes the user to access to the secure resource or device ([0131] [0221] and fig. 25).

Regarding claim 10 Badinski teach further comprising linking a function of the secure resource or device to the user-specific and user-selected gesture-intention, wherein the function is configured to execute upon the user initiating the user- specific and user-selected gesture-intention ([0131] [0221] and fig. 25).

Regarding claim 11 Badinski teach wherein the secure resource or device comprises at least one of: a physical lock wherein the function that is linked comprises locking or unlocking the physical lock; a mechanically automated process wherein the function that is linked comprises controlling or accessing the mechanically automated process; a hardware component and wherein the function comprises controlling or accessing the hardware component; or a software program and wherein the function comprises initiating or accessing the software program ([0220][0221] and fig. 25).

Regarding claim 12 Badinski teach wherein the user- specific and user-selected gesture-intention is defined by at least one of: (1) a list of one or more predetermined gestures as provided to the user to select from; or (2) one or more unique gestures or gesture intentions as defined by the user ([0131] [0221] and fig. 25).

Regarding claim 13 Badinski teach wherein the biometric detection device comprises at least one of: an implantable device, a wearable device (abstract, wherein the biometric detection device comprises at least one of: an implantable device, a wearable device, or a remote detection device), or a remote detection device.

Regarding claim 14 Badinski teach wherein the biometric software component comprises an adaptive learning component configured to identify the user- specific and user-selected gesture-intention performed by the user based on the biometric signal data as detected for the user ([0130] [0131]).

Regarding claim 15 Badinski teach wherein the biometric software component comprises a pattern recognition component ([0131]).

Regarding claim 16 Badinski teach wherein the biometric software component is further configured to modify the biometric signal data to optimize the adaptive learning component for identification of the user-specific and user- selected gesture-intention ([0131] [0219)- ([0222]).

Regarding claim 17 Badinski teach wherein the electronic recording of the biometric profile further defines a second user- specific and user-selected gesture-intention of the user, 37PATENT APPLICATION Attorney Docket No.: 33204/55508 wherein the second user-specific and user-selected gesture-intention is recorded in a sequence with the user-specific and user-selected gesture-intention of the user, and wherein the sequence is bound to the security interface, and wherein the sequence is required to provide authentication of the user for access to the secure resource or device ([0131] [0219)- ([0222]).

Regarding claim 18 Badinski teach wherein the user- specific and user-selected gesture-intention comprises an actuated gesture that is a resulting physical response of the user initiated upon performance of the user-specific and user-selected gesture-intention ([0131] [0219)- ([0222] and fig. 25).
Regarding claim 19 Badinski teach wherein the biometric detection device is further configured to be at least one of: subcutaneous positioned with respect to the user, in contact with the user, implanted within the user, or within a proximity to the user ([0121] CD 110 can also include the interior window 130 on its interior wall for various monitoring or sensing activities. The form factor of the WCD 110 allows it to be worn for prolonged hours with constant and consistent contact with the skin area, thereby creating a more reliable and extended recording (e.g., as compared to aforementioned conventional fitness monitors) of the user's fitness activity, physical exercise, as well as health information such as heart rates and body temperature).

Regarding claim 20 Badinski teach wherein the biometric profile further comprises a second electronic recording of a second biosignal representation of a second user-specific and user-selected gesture-intention of the user, wherein the second user- specific and user-selected gesture-intention is at least one of: (1) deliberately not bound to the security interface, or (2) filtered by the processor to prevent access to the secure resource or device ([0131] [0219)- ([0222] and fig. 25).

Regarding claim 21 the limitations are significantly similar to the limitations of claim 1 so rejected similarly.

Regarding claim 22 the limitations are significantly similar to the limitations of claim 1 so rejected similarly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Jolliff et a. US 20180039817.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625